          Case 1:19-cr-00808-VEC Document 265 Filed 08/20/21 Page 1 of 1

                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
                                                                             DATE FILED: 8/20/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :         19-CR-808 (VEC)
                                                                :
                 -against-                                      :             ORDER
                                                                :
                                                                :
 ISSIAGA SYLLA,                                                 :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendant’s sentencing is scheduled for September 30, 2021;

        IT IS HEREBY ORDERED THAT: Due to a scheduling conflict, Defendant’s sentencing

will be held in person on September 29, 2021 at 11:00 a.m. in Courtroom 443. Sentencing

submissions are due by September 16, 2021.

        Members of the public may attend the hearing by dialing 888-363-4749 using the access

code 3121171 and the security code 0808. Any recording or retransmission of the hearing is

strictly prohibited.



SO ORDERED.
                                                                _________________________________
Date: August 20, 2021                                                 VALERIE CAPRONI
      New York, NY                                                  United States District Judge
